Citation Nr: 9935431	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include as pursuant to an extra-
schedular rating under 38 C.F.R. § 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, (RO), which denied the claim for 
nonservice-connected pension benefits.


FINDINGS OF FACT

1.  The appellant's nonservice-connected disorders are an 
impulse control disorder, anxiety, not otherwise specified, 
rated 30 percent disabling; chronic lumbosacral myositis, 
rated 20 percent disabling; right knee patellofemoral 
syndrome, rated 10 percent disabling; and bilateral 
symptomatic nasal pterygium and refractive error, rated 0 
percent disabling.  His combined nonservice-connected 
disability evaluation is 50 percent.

2.  The appellant is 49 years old and possesses a twelfth 
grade high school education.  He has occupational experience 
as a lineman in the United States Army with prior employment 
as a tool and dye maker.  He reports having last worked on a 
full-time basis in 1974.

3.  The appellant's disabilities are not of such severity as 
to preclude him from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  The applicable criteria for permanent and total 
disability have not been met.  38 U.S.C.A. §§ 1502(a)(1), 
5107 (West 1991); 38 C.F.R. §§ 3.340(b), 4.15, 4.16, 4.17 
(1999).

2.  The veteran is not permanently unemployable as a result 
of his lifetime disabilities, with consideration of age, 
education and occupational experience.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. § 3.321(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  

The veteran's claim seeking entitlement to a permanent and 
total disability rating for pension purposes is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a). That 
is, the Board finds that he has presented a claim which is 
plausible.  He has not alleged that there are any records of 
probative value which have not already been requested or 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied. See Epps v. Brown, 9 
Vet. App. 341 (1996).  

The law authorizes the payment of a non service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  Basic 
entitlement exists if:

(1) a veteran served in the active 
military, naval or air service for ninety 
(90) days or more during a period of war.

(2) is permanently and totally disabled 
from non-service connected disability not 
due to the veteran's own willful 
misconduct,

(3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not 
have an annual income in excess of the 
applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3.

In regard to the first criteria, a veteran of a war means any 
veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 C.F.R. 
§ 3.2.  See 38 U.S.C.A. §§ 101(2), 1521 (West 1991).  The 
qualifying periods of war for this benefit are the Mexican 
Border Period, World War I, World War II, the Korean 
Conflict, the Vietnam Era, and the Persian Gulf War.  The 
veteran's DD-214 shows that he had active duty from January 
1972 until February 1974.  The Vietnam era extends from 
August 5, 1964, through May 7, 1975, or from February 28, 
1961, through May 7, 1975, only for veterans serving in 
Vietnam during that period.  38 U.S.C.A. § 101 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.2(f) (1999).  Therefore, the 
veteran has the required period of wartime service.

In regard to the second criteria, to establish eligibility 
for pension purposes it is necessary that the evidence 
demonstrate permanent disability of sufficient severity as to 
render the veteran unable to secure and maintain 
substantially gainful employment consistent with his age, 
education and work experience. Unemployment does not, in and 
by itself, constitute eligibility for pension purposes.

The Court has held that VA adjudicators, when considering a 
claim for entitlement to non service-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, and 4.17 (1999).  See also Talley 
v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The clinical evidence discussed below has led the RO to find 
that the veteran is not permanently and totally disabled for 
pension purposes.  The veteran was born in July 1950.  He is, 
therefore, now 49 years old.  He completed high school.  His 
occupational experience includes work as a tool and dye maker 
and as a lineman. He reported in a 1982 application for 
pension benefits that he last worked in 1974 and his recent 
statement have reiterated that assertion.  He has no service-
connected disabilities.  His non-service-connected 
disabilities include an impulse control disorder, anxiety, 
not otherwise specified, rated 30 percent disabling; chronic 
lumbosacral myositis, rated 20 percent disabling; right knee 
patellofemoral syndrome, rated 10 percent disabling; and 
bilateral symptomatic nasal pterygium and refractive error, 
both rated 0 percent disabling.  Mixed substance abuse 
disorder is also listed.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  Disability evaluations are 
determined by the application of a schedule of rating, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (1999).  All 
reasonable doubt will be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3 (1999).

I.  Impulse Control Disorder and Anxiety

The rating criteria for psychiatric disorders changed during 
the pendency of the claim.  Where the regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to certifying the case to the Board, the 
RO readjudicated the appellant's claim with consideration of 
the amended rating criteria.

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, with psychoneurotic symptoms of such 
severity that the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders is:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. [50 percent] 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). [30 
percent]

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130 (1999).  

The Board has reviewed VA treatment records and examination 
reports dated from 1987 to 1995.  These records show various 
diagnoses, including affective disorder and impulse control 
disorder.  In 1987 he reported hearing voices which told him 
to kill.  Records from 1994 and 1995 show that he was not 
hallucinating and denied suicidal or homicidal ideas.  He was 
oriented to person, place and time. 

At the February 1996 VA mental disorders examination the 
appellant was casually but adequately dressed and groomed.  
He was aware of the interview situation, and his responses 
were relevant and coherent.  In the content, no delusions, 
hallucinations or overt suicidal ideas were found.  There 
were a lot of aggressive contents against others.  The 
appellant was aware of the fact that he tended to lose 
control over his behavior quite easily with many instances of 
this kind of behavior at home and elsewhere.  He stated that 
he avoided situations where he might get into problems with 
others. 

The appellant was very projective of his feelings and had 
very strong denial of his inner anger.  His affect was fairly 
adequate, and his mood was depressed and angry.  He was 
oriented in person, place and time.  The appellant's memory 
was preserved, and intellectual functioning was average.  His 
judgment was fair, but his insight was poor and superficial.  
The diagnoses were intermittent explosive disorder; substance 
use disorder, by records; and very strong anti-social and 
borderline personality features.  The appellant's GAF was 0.  

At the June 1998 VA mental disorders examination the 
appellant was rather careless in his personal appearance.  
His conjunctivae were very hyperemic, and his speech was 
slurred.  The appellant's overall behavior and coordination 
gave the impression that he was under the influence of some 
kind of substance or medication.  He became angry during the 
interview and was repetitive about complaining in regards to 
the lack of treatment at the facility.  The appellant alleged 
that he had to get pills from the street because he had no 
other way of controlling his behavior.  He stated that he 
avoided groups and problematic situations.  

The appellant acknowledged that he recurrently lost his 
temper and ended up getting violent.  He blamed the Army for 
practically everything that his gone wrong in his life.  He 
said that the received a lot of Articles 15 unfairly and that 
they pressured him until he broke down.  The affect that he 
displayed was fairly adequate.  His mood was very angry and 
somewhat depressed.  He was oriented in person, place and 
time.  The appellant's memory had some lacunar for specifics, 
and his intellectual functioning was average.  His judgment 
was fair, but his insight was very poor.  The final diagnoses 
were impulse control disorder; substance use disorder, mixed, 
by records; anxiety, not otherwise specified; and antisocial 
personality disorder with strong borderline features.  The 
appellant's GAF was 50-55.  

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's 
nonservice-connected psychiatric disorder is not sufficient 
to support a finding of functional impairment which is 
greater than the currently assigned 30 percent disability 
rating.

The preponderance of the medical evidence does not more 
closely approximate the rating criteria for a higher 
evaluation under either the old or the new criteria.  The 
appellant's ability to establish or maintain effective or 
favorable relationships with people was not shown to be 
considerably impaired, with psychoneurotic symptoms of such 
severity that the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and-long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships was not shown.  

II.  Chronic Lumbosacral Myositis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).

The aforementioned VA treatment records have been reviewed 
and show one complaint of back pain in March 1995.  At that 
time, there was no decrease in the veteran's range of motion.  
There was no weakness, no loss of strength, and no 
deformities were noted.  The diagnosis was low back pain 
syndrome.  

February 1996 VA examinations show that the veteran's gait 
was normal.  There were no postural abnormalities or fixed 
deformities of the appellant's back.  There was evidence of 
muscle spasm on lumbar paravertebral muscles.  Forward 
flexion was 50 degrees. Backward extension and right and left 
lateral flexion was 20 degrees.  Right and left rotation was 
15 degrees.  

There was objective evidence of pain on motion on all 
movements of the lumbar spine.  No muscle atrophy of the 
lower extremities was noted.  Patellar and Achilles reflexes 
were averaging bilateral and symmetric.  The appellant had 
normal muscle strength in both legs.  His straight leg 
raising and Lasegue sign on the right leg were positive.  X-
rays of the lumbar spine showed normal findings.  The 
diagnosis was chronic lumbosacral paravertebral myositis.  

A July 1998 VA spine examination revealed that the 
appellant's forward flexion was 75 degrees and backward 
extension was 20 degrees.  Right and left lateral flexion was 
30 degrees, and right and left rotation was 25 degrees.  The 
appellant's lumbar spine was not painful on motion.  The 
range of motion or spinal function, fatigue, weakness, 
endurance were within normal limits.  There was no objective 
evidence of painful motion on any movements of the lumbar 
spine.  There was moderate lumbosacral spasm objectively to 
palpation.  

The examiner indicated that he could not evaluate muscle 
strength adequately because the appellant claimed severe pain 
upon light touch.  The examiner could tell that the appellant 
had a normal gait and that he could walk on toes and heels.  
There was moderate tenderness to palpation on lumbosacral 
paravertebral muscles.  There were no postural abnormalities 
or fixed deformities.  There was evidence of moderate 
lumbosacral spasm.  Knee jerks and ankle jerks were average 
bilaterally and symmetric.  The examiner could not evaluate 
for straight leg raising bilaterally because the appellant 
was doing resistance upon movements.  It appeared that he was 
exaggerating his responses.  The diagnosis was chronic 
lumbosacral myositis.  

The RO determined that the appellant's chronic lumbosacral 
myositis warranted a 20 percent disability rating as 
analogous to Diagnostic Code 5021-5295 for myositis and 
lumbosacral strain.  The VA Schedule for Rating Disabilities 
provides that myositis should be rated on the limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (1999).  Moderate limitation of the lumbar spine is 
rated at 20 percent, and severe limitation of the lumbar 
spine is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent evaluation is assigned when the back disability is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent evaluation is assigned for a severe disability 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The Board does not find that an increased rating is warranted 
under any of the aforementioned Diagnostic Codes.  The only 
impairment noted by the examiners was moderate lumbosacral 
spasm and some limitation of motion.  However, one examiner 
commented that the appellant's responses appeared 
exaggerated.  In March 1995 there was no decrease in his 
range of motion.  Thus, the veteran's range of motion is no 
more than moderate.

The medical evidence revealed no weakness or loss of strength 
and no deformities.  In February 1996 his gait was normal.  
There were no postural abnormalities or fixed deformities of 
the appellant's back.  As these findings also show no severe 
lumbosacral disability, an increased rating under Diagnostic 
Code 5295 is not warranted.

In addition, the veteran's low back disability has not 
produced neuropathy, fractured vertebra, or ankylosis of the 
spine, and therefore, does not warrant a higher evaluation 
pursuant to alternative Diagnostic Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5292, 5293 (1999).

The Board recognizes that it must consider whether the 
appellant's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1999).  The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, the most 
recent VA examiner specifically found that the range of 
motion or spinal function, fatigue, weakness, endurance were 
within normal limits.  Additionally, all VA examiners noted 
normal strength, and did not find instability, atrophy, or 
deformity.  The Board emphasizes those claims of functional 
loss due to pain or weakness must be supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  
Therefore, the Board can find no basis under which to a 
higher evaluation is warranted.  

III.  Right Knee Patellofemoral Syndrome

The veteran's right knee patellofemoral syndrome is rated 
under Diagnostic Code 5257 for impairment of the knee.  
Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, and a 30 percent evaluation requires 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

A March 1996 VA examination revealed that there was no 
swelling and no deformities of the appellant's right knee.  
There was no medial, lateral anterior or posterior 
instability of the right knee.  The appellant had moderate 
crepitus of the right knee joint.  He had tenderness to 
palpation around the right knee joint.  The appellant had a 
positive patellar-grinding test in the right knee.  His 
muscle strength was normal on all muscles of the right knee 
and there was no muscle atrophy.  Flexion was 135 degrees, 
and extension lacked 10 degrees to complete extension.  X-ray 
of the right knee showed normal findings.  The diagnosis was 
right knee patellofemoral syndrome.  

A July 1998 VA examiner stated that the right knee range of 
motion could not be evaluated because the appellant claimed 
severe pain upon light touch of the right knee.  The examiner 
observed no pain on motion while dressing and undressing.  
The examiner could not evaluate the appellant for 
instability, guarding of movement or abnormal movement 
because the appellant was putting resistance to movement.  
There was no objective evidence of edema, effusion, redness 
or heat of the right knee.  His gait cycle was normal.  There 
was no ankylosis and no leg discrepancy.  No signs of 
inflammatory arthritis were noted.  The diagnosis was right 
knee patellofemoral syndrome.  

The VA treatment records do not reveal complaints, treatment, 
or diagnosis referable to the knee, and the veteran reported 
during his 1998 VA examination that he had not been seen by a 
physician for his knee in over a year.

There is no evidence that the appellant's right knee 
disability warrants a rating in excess of the 10 percent 
rating currently assigned.  The medical evidence does not 
show moderate recurrent subluxation or lateral instability, 
or more than slight overall right knee impairment.

The Board has also considered whether an increased evaluation 
is warranted on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, supra.  In making this determination, the Board 
finds that since Diagnostic Code 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, 8 Vet.App. 202, do not apply.  See 
Johnson v. Brown, 9 Vet.App. 7, 9 (1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the Diagnostic Codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The appellant has 
not been shown to have flexion limited to 30 degrees or 
extension limited to 15 degrees, which is required for an 
evaluation in excess of 10 percent under Diagnostic Code 5260 
or 5261.  On a VA examination dated March 1996, the appellant 
had almost full range of motion.  Further, the record shows 
no X-ray evidence of arthritis in the right knee.  Therefore, 
a separate rating under Diagnostic Code 5010-5003 is not 
warranted.  VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997) (A 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 based 
on additional disability).  Finally, in absence of evidence 
of ankylosis (Diagnostic Code 5256) or impairment of the 
tibia and fibula (Diagnostic Code 5262), there is no basis 
for evaluating of the appellant's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262 (1999).  

IV.  Bilateral Symptomatic Nasal Pterygium, Refractive Error

The appellant's bilateral eye disability is currently 
evaluated as noncompensable under Diagnostic Code 6034-6079.  
38 C.F.R. § 4.84a (1999).  This code governs evaluations for 
pterygium and instructs the evaluator to "rate for loss of 
vision, if any."  According to Diagnostic Code 6079, which 
governs vision loss, the evidence must show that the 
appellant has no better than corrected vision of 20/50 in one 
eye and of 20/40 in the other eye in order for a compensable 
evaluation of 10 percent to be assigned.  The best distance 
vision obtainable after best correction by glasses will be 
the basis of rating.  38 C.F.R. § 4.75 (1999).  

In February 1996, the appellant had corrected vision of 20/20 
in the right eye and 20/20 in the left eye.  No diplopia was 
noted, and there was no deficit in the appellant's visual 
field.  Conjunctiva pterygium of both eyes was noted.  The 
appellant's corneas and lenses were clear, and his irises 
were intact.  The diagnoses were bilateral symptomatic nasal 
pterygium and refractive error.  

Having reviewed the above evidence of record and having 
considered the effect the appellant's bilateral eye 
disability has on his earning capacity, the Board finds that 
a higher evaluation is not warranted.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1999).  It is clear that the appellant does not have 
corrected vision of 20/50 in either eye, and thus his 
disability picture does not warrant a compensable evaluation.  

V.  Conclusion

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17 (1999).  

In light of the above findings concerning the percentage 
disability ratings, it is evident that the appellant does not 
have a single disability, not due to willful misconduct, that 
is totally disabling.  After using the combined rating 
schedule set forth at 38 C.F.R. § 4.25 (1999), the 
appellant's disabilities: 30 percent for an impulse control 
disorder, anxiety, not otherwise specified; 20 percent for 
chronic lumbosacral myositis; 10 percent for right knee 
patellofemoral syndrome and 0 percent for bilateral 
symptomatic nasal pterygium, refractive error are less than 
70 percent disabling when combined.  Therefore, the appellant 
does not objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. § 4.16 (1999).

The "subjective" standard for pension eligibility is also 
for consideration.  In this respect, 38 C.F.R. § 3.321(b)(2) 
(1999) provides that pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."

The appellant contends that his disabilities collectively 
inhibit his ability to work.  The Board notes that the 
appellant reportedly last worked in 1974, and according to 
his written statements he appears to attribute his 
unemployment to disabilities.  The appellant is not shown to 
require frequent hospitalization or an inordinate amount of 
medication or treatment for his disabilities.  In addition, 
the record does not contain a medical opinion that relates 
that the appellant's employment is affected by any of the 
listed physical disorders.  Furthermore, the appellant's 
disabilities would not preclude many sedentary types of 
employment, such as clerical work, that the appellant would 
otherwise be able to perform and maintain, given his age, 
education, and occupational experience.  Based on the 
foregoing, the Board concludes that the appellant's 
disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not shown to preclude all kinds of substantially gainful 
employment, should the appellant choose to seek such 
opportunities.  Accordingly, the appellant is not entitled to 
a permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.

In light of the discussion above, the requirements for a non-
service-connected pension are not met.


ORDER

Entitlement to a non-service connected pension is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

